
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 889
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve acquisition under the Deepwater program of the
		  Coast Guard, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deepwater Accountability
			 Act.
		2.Improvement of
			 acquisition under the Deepwater program of the Coast Guard
			(a)Competition
			 requirements for future acquisitions
				(1)RequirementThe Secretary of Homeland Security shall,
			 upon reaching the end of the period of performance currently under contract
			 with Integrated Coast Guard Systems in June 2007 under the Deepwater program of
			 the Coast Guard, acquire the completion, delivery, and acceptance of all assets
			 under that contract through new contracts solicited under the full and open
			 competition requirements of section 6.1 of the Federal Acquisition
			 Regulation.
				(2)Prohibition on
			 use of lead systems integratorThe Secretary shall not utilize the
			 services of a lead systems integrator in any manner to acquire the completion,
			 delivery, or acceptance of assets under this subsection.
				(b)Exception
				(1)In
			 generalNotwithstanding subsection (a), the Secretary may enter
			 into a new contract with Integrated Coast Guard Systems for the completion,
			 delivery, and acceptance of assets for which construction has commenced, but
			 not been completed, under the contract referred to in that subsection as of the
			 date of the enactment of this Act if the Secretary certifies that—
					(A)the completion,
			 delivery, and acceptance of such assets under a contract other than with
			 Integrated Coast Guard Systems would pose an immediate or near-term risk to the
			 national security interests of the United States; or
					(B)the cost of the
			 completion, delivery, and acceptance of such assets under a contract with other
			 than Integrated Coast Guard Systems would exceed the cost of the completion,
			 delivery, and acceptance of such assets under a contract with Integrated Coast
			 Guard Systems.
					(2)Reports to
			 congressIf the Secretary determines under paragraph (1) to
			 acquire the completion, delivery, and acceptance of assets under a contract
			 with Integrated Coast Guard Systems, the Secretary shall, not later than 180
			 days after the date of such determination and every 180 days thereafter until
			 the completion, delivery, and acceptance of such assets, submit to Congress a
			 report on the current construction status of such assets.
				(c)Report on
			 proposed acquisition to acquire completion, delivery, and acceptance of
			 assetsNot later than 30 days after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a report on the acquisition of
			 assets under the Deepwater program. The report shall set forth the
			 following:
				(1)A list of each
			 asset under the Deepwater program that has not been completed, delivered, and
			 accepted as of the date of such report.
				(2)A list of each
			 such asset of which the Secretary proposes to acquire completion, delivery, and
			 acceptance under contracts entered into under subsection (a).
				(3)A list of each
			 such asset of which the Secretary proposes to acquire completion, delivery, and
			 acceptance under a contract under subsection (b) with Integrated Coast Guard
			 Systems.
				(d)Inspector
			 General review of Deepwater programNot later than 180 days after
			 the date of the enactment of this Act, the Inspector General of the Department
			 of Homeland Security shall submit to the Secretary, and to Congress, a report
			 on the acquisition of assets under the Deepwater program. The report shall
			 include—
				(1)a description of
			 each decision, if any, of the Coast Guard or Integrated Coast Guard Systems
			 relating to the acquisition of assets under the Deepwater program that directly
			 or indirectly resulted in cost overruns or program cost increases to the United
			 States;
				(2)an assessment
			 whether any decision covered by paragraph (1) violated the terms of the
			 contract of Integrated Coast Guard Systems for the Deepwater program;
				(3)an assessment of
			 how much program costs under the Deepwater program have increased as a result
			 of any such decision;
				(4)an assessment of
			 whether the Coast Guard or Integrated Coast Guard Systems is responsible for
			 the payment of any cost overruns associated with any such decision.
				(e)DefinitionsIn
			 this section:
				(1)The term
			 asset means any product to be acquired under the contract of the
			 Coast Guard for the Deepwater program referred to in subsection (a), including
			 vessels, fixed-wing aircraft, and rotary-wing aircraft, and any component
			 thereof.
				(2)The term
			 Integrated Coast Guard Systems means the joint venture, commonly
			 referred to as Integrated Coast Guard Systems or
			 ICGS between Lockheed Martin Corporation and Northrop Grumman
			 Corporation for the purposes of completing and delivering assets to the Coast
			 Guard under the Deepwater program.
				
